DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 4, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims and remarks filed on January 4, 2021. Claims 1-20 are pending and have been examined. 

Response to Amendment
The amendment filed on January 4, 2021 has been entered. However, as discussed below, claims 1-20 are rejected under 35 U.S.C. 112(a) because the amendments to independent claims 1, 11 and 20 filed January 4, 2021 introduce new subject matter which is not described in the specification.
Claims 1, 3, 4, 7-9, 11, 13-17, 19 and 20 were amended, and no claims were cancelled or added in the amendment.

Response to Arguments
Applicant's arguments filed January 4, 2021 with respect to the rejections of claims 1-20 under 35 U.S.C. 103 have been carefully and fully considered but are moot because the arguments do not apply to the combination of references used in the current rejections.. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 112(a) and 103 discussed below.
With reference to amended independent claim 1, applicant asserts that “[c]laim 1, as amended, recites that the authoritative model comprises a predetermined model that predicts a behavior of a second system, where the second system is different than the first system. Amended claim 1 further recites the limitations of training the first trained mapping model based on at least one other sample data to generate a second trained mapping model, where the second trained mapping model maps values that represent predicted behavior of the second system obtained from the authoritative model to values that represent a behavior of the first system at different combinations of system parameters. None of the references cited by the Examiner teach or suggest these limitations. Therefore, no combination of the cited references can teach or suggest each and every limitation of amended claim 1.” (applicant’s remarks, page 8).
Applicant then asserts that “the Examiner maps the authoritative model, recited in prior claim 1, to the system model 205 disclosed in Bigus. The Examiner further maps the second trained mapping model, recited in prior claim 1, to the controller neural network 202 disclosed in Bigus” and “[i]n view of these claim mappings, to teach or suggest the above limitations of amended claim 1, Bigus would have to disclose that the system model 205 comprises a predetermined model that predicts the behavior of some different than the computer system 203.” (applicant’s remarks, page 9, emphasis in original). 
Applicant next asserts that “to teach or suggest the above limitations of amended claim 1, McConaghy would have to disclose that the updated model receives values from a predetermined model representing the predicted performance of some different system. McConaghy also would have to disclose that the updated model maps (1) values obtained from this predetermined model for the different system to (2) values that represent the actual performance of the system.” (applicant’s remarks, page 10, emphasis in original). 
Applicant further asserts that a “careful review of the other references cited by the Examiner shows that those references also fail to teach or suggest the above limitations of claim 1” before concluding that “no combination of the cited references can teach or suggest each and every limitation of claim 1” and “independent claims 11 and 20 has been amended to recite limitations similar to those discussed above in connection with allowable amended claim 1.” (applicant’s remarks, page 11).
Accordingly, applicant appears to argue that the newly presented claim limitations that were added to claim 1 in the amendment filed on January 4, 2021, are not disclosed in the portions of Bigus cited in the previous Office Action. 
Accordingly, applicant appears to argue that the newly presented claim limitations that were added to independent claims 1, 11 and 20 in the amendment filed on January 4, 2021, are not disclosed or taught in the portions of Bigus, McConaghy and Achin cited in the previous Office Action. The examiner respectfully disagrees in view of newly-cited of non-patent literature Dean, et al. ("UBL: Unsupervised behavior 
First, as discussed below, paragraphs 26 and 55 of applicant’s original specification disclose that “the ‘authoritative model’ 130 is any existing and validated model that predicts an ‘authoritative behavior’ based on values for variable system parameters” and “an authoritative behavior 330 depicts a behavior of a system”. Therefore, “an authoritative model”, under the broadest reasonable interpretation (BRI) is any existing, validated model that predicts a system behavior or performance based on any system parameter values. As additionally discussed in the section 112(a) rejections below, the written description of the current application fails to disclose the claim limitation generating “a first sample data that includes: (1) a first authoritative value that is obtained from an authoritative model based on a first combination of system parameters and (2) a first measured value that represents a behavior of the first system at the first combination of system parameters, wherein the authoritative model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system” added to each of amended claims 1, 11 and 20.
Second, regarding applicant’s argument that the newly presented claim limitations that were added to claims 1, 11 and 20 in the amendment filed on January 4, 2021, i.e., generating “a first sample data that includes: (1) a first authoritative value that is obtained from an authoritative model based on a first combination of system 
Regarding the features generating “a first sample data that includes: (1) a first authoritative value that is obtained from an authoritative model based on a first combination of system parameters and (2) a first measured value that represents a behavior of the first system at the first combination of system parameters” recited in amended claims 1, 11 and 20, the examiner points to col. 3, lines 9-11 and 18-21 of Bigus, which disclose that “A computer system performance monitor collects data on the current activity in the computer system [i.e., sample data] … performance data is used to train the neural network system model, creating a customized and accurate model [i.e., an authoritative model] of the computer system performance relationships for its configuration [i.e., authoritative values] and workload”. The examiner also points to col. 3, lines 11-14 of Bigus, which disclose that “performance data contains information regarding the computer system configuration, the computer system resources [i.e., a combination of system parameters], the workload, and the resulting computer system performance” [i.e., a measured value representing a first system’s behavior at the system parameters].
 limitation added to claims 1, 11, and 20, the examiner points to FIG. 6 – steps 606 and 608 depicting “Build model for each performance metric” and “Store models in database” [i.e., an existing model] and paragraphs 19 and 84 of McConaghy, which disclose “building a model of each performance metric to obtain a first set of models. Each model maps at least one design variable to a model output … Storing the first set of models in a characterization database [i.e., first set of models includes a stored/existing, predetermined model]”, “in accordance with the first set of data, a model of each performance metric is built to obtain a first set of models. Each model maps at least one design variable to a model output [i.e., the first set of models includes an existing, predetermined model that predicts behavior/performance of a first system] and “In response to a selection of one or more candidate designs, which defines selected candidate designs [i.e., designs of different systems], and in accordance with the one or more displayed models [i.e., the existing, predetermined model], performing the following steps. (i) Adding the selected candidate designs to the first set of candidate designs, to obtain a second set of candidate designs [i.e., including a design of a second system different than the first system]. (ii) Calculating, at a second set of design corners, a performance value, and a performance value uncertainty, for each performance metric of each selected candidate design” [i.e., predict behavior/performance of the designed second system that is different than the first system]. The examiner also points to pages 191-194 of Dean, which disclose “an Unsupervised Behavior Learning (UBL) system for IaaS cloud computing infrastructures 
As discussed in detail below, the combination of Bigus, McConaghy and Dean (i.e., Bigus in view of McConaghy and further in view Dean) teaches all of the limitations of pending claims 1, 3, 8, 9, 11, 13, and 16-20, and the combination of Bigus, McConaghy, Dean and Achin (i.e., Bigus in view of McConaghy and Dean, and further in view of Achin) teaches the limitations of dependent claims 2, 4-7, 10, 12, 14 and 15. Applicant’s amendments have necessitated the claim rejections under 35 U.S.C. 112(a) and 103 discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Independent claims 1, 11 and 20 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
In particular, as noted above, the claim limitation “generating a first sample data that includes: (1) a first authoritative value that is obtained from an authoritative model based on a first combination of system parameters and (2) a first measured value that represents a behavior of the first system at the first combination of system parameters, wherein the authoritative model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system” is recited in claims 1, 11 and 20 as amended on January 4, 2021. However, the written description of the current application fails to disclose the above-identified limitation.
The specification does not describe the “wherein the authoritative model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system” limitation. Consistent with the recitations in original independent claims 1, 11 and 20, the specification discloses that “As referred to herein, the ‘authoritative model’ 130 is any existing and validated model that predicts an ‘authoritative behavior’ based on values for variable system parameters. For instance, an authoritative model may comprise an existing function or an existing 
In the amendment filed January 4, 2021, Applicant generally asserts that “The amendments are supported by at least paragraphs [0026]-[0027], [0052]-[0055], and [0066]-[0067] and Figures 2 and 4 of the present Application, as originally filed.” (applicant’s remarks, page 8). 
The relied-upon portions of Applicant’s specification disclose, inter alia, that a “model generator 150 generates the new model 180 based on both the authoritative model 130 and the new measured values 140” where “the ‘authoritative model’ 130 is any existing and validated model that predicts an ‘authoritative behavior’ based on values for variable system parameters” and “the model generator 150 indirectly transforms the authoritative model 130 to the new model 180 based on the new measured values 140”, that “The context of Figure 2 is that an authoritative behavior 330 depicts a behavior of a system for a previously modeled set of value(s) for static system parameter(s) 320 across a range of values for variable system parameter(s) 310”, and with reference to the flowchart of FIG. 4, “At step 424, the model generator 150 composes the mapping model 170 with the authoritative model 130 to generate the new model 180. In this fashion, the model generator 150 indirectly transforms the authoritative model 130 to the new model 180 based on the new measured values 140. In alternate embodiments, the model generator 150 may generate the new model 180 in any technically feasible fashion that is consistent with the authoritative model 130 and the mapping model 170. The method 400 then 
As such, the cited portions of Applicant’s original specification disclose generating a new model 180 based on an existing authoritative model 130 and new measured values 140 where the authoritative model 130 is any existing and validated model that predicts an ‘authoritative behavior’ based on values for variable system parameters” (i.e., variable parameters of a single system) where “authoritative behavior 330 depicts a behavior of a system for a previously modeled set of value(s) for static system parameter(s) 320 across a range of values for variable system parameter(s) 310.” (i.e., variable parameters 310 of a single system). As indicated above, the relied upon portions of Applicant’s specification also disclose that the model generator 150 generates a new model 180 by indirectly transforming the authoritative model 130 to the new model 180 based on new measured values 140 or that “the model generator 150 may generate the new model 180 in any technically feasible fashion that is consistent with the authoritative model 130.”
However, the specification, in the cited portions, and in other portions, is silent regarding creating, generating, producing, obtaining, or using any “authoritative model” that “comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system”. That is, the specification does not mention, let alone describe any “authoritative model” that includes any “predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system”, much less, “generating a first sample data that includes: (1) a first authoritative value that is obtained from an authoritative model 
Also, claims 2-10 and 12-19 which depend from claims 1 and 11, respectively, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement under the same rationale as claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 9, 11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bigus (U.S. Patent No. 5,704,012, hereinafter “Bigus”) in view of McConaghy et al. (U.S. Patent Application Pub. No. US 2009/0228846 A1, hereinafter “McConaghy”) and further in view of non-patent literature Dean, et al. ("UBL: Unsupervised behavior learning for predicting performance anomalies in virtualized .
With respect to claim 1, Bigus discloses the invention as claimed including a computer-implemented method for generating a model for a behavior of a first system (see, e.g., col. 2, lines 48-58 and col. 5, lines 12-16,” method … for constructing a computer system model … technique for constructing accurate computer system performance models”, “System model 205 is a neural network which is trained … to mimic the behavior of computer system 203” [i.e., computer-implemented method for generating models that model computer system performance, including a first system 203]), the method comprising:
generating a first sample data that includes: (1) a first authoritative value that is obtained from an authoritative model (paragraphs 26 and 55 of applicant’s specification disclose that “the ‘authoritative model’ 130 is any existing and validated model that predicts an ‘authoritative behavior’ based on values for variable system parameters” and “an authoritative behavior 330 depicts a behavior of a system”. Therefore, “an authoritative model”, under the broadest reasonable interpretation (BRI) is any existing, validated model that predicts a system behavior or performance based on any system parameter values) (see, e.g., col. 3, lines 9-11 and 18-21, “A computer system performance monitor collects data on the current activity in the computer system [i.e., sample data] … performance data is used to train the neural network system model, creating a customized and accurate model [i.e., an authoritative model] of the computer system performance relationships for its configuration [i.e., authoritative values] and workload”) based on a first combination of system parameters and (2) a first measured value that represents a behavior of the first system at the first combination of system parameters (see, e.g., col. 3, lines 11-14, “performance data contains information regarding the computer system configuration, the computer system resources [i.e., a combination of system parameters], the workload, and the resulting computer system performance” [i.e., a measured value representing a first system’s behavior at the system parameters]) ... ;
training an untrained mapping model based on the first sample data to generate a first trained mapping model (see, e.g., col. 3, lines 24-34, “training data for the controller neural network is generated by inputting a set of actual configurations and workloads [i.e., sample data], and receiving a corresponding set of error data … The controller neural network is thus trained, taking as inputs the desired performance levels, and giving as outputs the configuration, i.e., decisions as to how the computer system resources should be allocated to reach those performance goals” [i.e., training a first mapping model/neural network based on the sample data]);
training the first trained mapping model based on at least one other sample data (see, e.g., col. 5, lines 12-20, “neural network which is trained using the error E1. E1 is the error between the actual system performance Y and the predicted performance Y* made by the neural network model. System model 205 is trained to mimic the behavior of computer system 203. E2 is the error between the desired performance objectives 201 and actual system performance Y [i.e., at least one other sample data]. This error is used to train controller neural network 202 [i.e., training the first trained mapping model 202 based on the other sample data]) … maps values that represent predicted behavior of the second system obtained from the authoritative model to values that represent a behavior of the first system at different combinations of system parameters (see, e.g., col. 3, lines 24-27 and col. 8, lines 29-34, “Using the neural network computer system model, training data for the controller neural network is generated by inputting a set of actual configurations and workloads, and receiving a corresponding set of error data”, “adapt controller neural network 202, using the error between the desired and actual system performance [i.e., values representing predicted system performance/behavior from the authoritative model are corresponded/mapped to values representing actual performance/behavior of the system] … the error is back propagated through the system model and then used to train the controller neural network”); and
generating a model for the behavior of the first system based on … the authoritative model, wherein the model estimates the behavior of the first system for the different combinations of system parameters (see, e.g., col. 5, lines 12-15 and col. 6, lines 42-45, “System model 205 is a neural network which is trained using the error E1. E1 is the error between the actual system performance Y and the predicted performance Y* made by the neural network model. System model 205 is trained to mimic the behavior of computer system 203” [i.e., generating a model 205 to estimate behavior of the first system 203], “model 205 uses the performance monitor data to construct a model of the computer system performance relationships” [i.e., model 205 estimates system behavior for combinations of first system 203’s parameters]).
Although Bigus substantially discloses the claimed invention, Bigus is not relied on to explicitly disclose wherein the … model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system;
generate a second trained mapping model, wherein the second trained mapping model maps values that represent predicted behavior of the second system … to values that represent a behavior of the first system at different combinations of system parameters; and 
generating a model for the behavior of the first system based on the second trained mapping model. 
In the same field, analogous art McConaghy teaches wherein the … model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system (see, e.g., FIG. 6 – steps 606 and 608 depicting “Build model for each performance metric” and “Store models in database” [i.e., an existing model] and paragraphs 19 and 84, “building a model of each performance metric to obtain a first set of models. Each model maps at least one design variable to a model output … Storing the first set of models in a characterization database [i.e., first set of models includes a stored/existing, predetermined model]”, “in accordance with the first set of data, a model of each performance metric is built to obtain a first set of models. Each model maps at least one design variable to a model output [i.e., the first set of models includes an existing, predetermined model that predicts behavior/performance of a first system], “In response to a selection of one or more candidate designs, which defines selected candidate designs [i.e., designs of different systems], and in accordance with the one or more displayed models [i.e., the existing, predetermined model], performing the following ;
generate a second trained mapping model (see, e.g., FIG. 6 - step 618 “to obtain second set of models” and paragraphs 19 and 49, “obtain a second set of models, each having a modified model uncertainty”, “The samples for training the regression models can come from the method of capturing the mappings from design variables to performance(s) or cost function(s) via active learning” [i.e., obtain/generate a second trained mapping model]), wherein the second trained mapping model maps values that represent predicted behavior of the second system … to values that represent a behavior of the first system at different combinations of system parameters (see, e.g., paragraphs 19 and 75, “building a model of each performance metric … [e]ach model maps at least one design variable to a model output and to a model output uncertainty”, “calculating … a performance value, and a performance value uncertainty, for each performance metric of each additional candidate design … in accordance with the third set of data, modifying the model of each performance metric” [i.e., mapping values representing predicted system performance/behavior to values representing actual performance metrics/behavior of the system], “for each performance metric … models … of process parameters to model manufacturing variation” [i.e., different combinations of system parameters]); and 
generating a model for the behavior of the first system based on the second trained mapping model (see, e.g., paragraph 19, “Adding the performance value and the performance uncertainty of the additional candidate designs to the second set of data … modifying the model of each performance metric and the model uncertainty of each model, to obtain a third set models” [i.e., obtain/generate a third model for behavior/performance of the system based on/by modifying the second model]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus to incorporate the teachings of McConaghy to provide a method to optimize a multi-parameter design (MPD) having design variables and performance metrics (i.e., system parameters and performance/behavior) (See, e.g., McConaghy, paragraph 19). Doing so would have allowed Bigus to use the method to search the design variables (i.e., system parameters) in order to perform an automated optimization of the performance metrics (i.e., predicted system performance/behavior) in the design variables space, with the optimization being performed in accordance with pre-determined optimization criteria, as suggested by McConaghy (See, e.g., McConaghy, paragraphs 19 and 21).
Although Bigus in view of McConaghy substantially teaches the claimed invention, Bigus in view of McConaghy is not relied on to teach wherein the authoritative model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system.
In the same field, analogous art Dean teaches wherein the authoritative model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system (as indicated above, the “authoritative model”, under the BRI is any existing, validated model that predicts a system behavior or performance based on any system parameter values) (see, e.g., pages 191-194, “an Unsupervised Behavior Learning (UBL) system for IaaS cloud computing infrastructures [i.e., including different computing systems]. UBL leverages Self-Organizing Maps to capture emergent system behaviors and predict unknown anomalies” [i.e., the SOM model predicts system behavior], “UBL uses SOMs to model system behaviors in two different phases: learning and mapping”, “the SOM can capture the normal system behaviors under different workloads … When applying the SOM to learning real system behaviors, we found that UBL needs to address several metric pre-precessing [sic – pre-processing] problems” [i.e., the SOM is an existing, predetermined authoritative model], “we will have clusters of neurons representing different normal system behaviors … Once learning is complete, we can clearly see different systems [i.e., including a first system that is different from a first system] present distinct behavior patterns that can be captured by the SOM” [i.e., capture/predict behavior of the systems – including the second system]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus in view of McConaghy to incorporate the teachings of Dean to provide an Unsupervised Behavior Learning (UBL) system for Infrastructure-as-a-Service (IaaS) cloud computing infrastructures, where the UBL system leverages Self-Organizing Maps (SOM models) to capture emergent system behaviors and predict unknown anomalies (i.e., to predict behaviors of systems/computing infrastructures (See, e.g., Dean, Abstract and page 191). Doing so 

With respect to independent claim 11, Bigus discloses the invention as claimed including One or more non-transitory computer-readable media including instructions that, when executed by one or more processing units, cause the one or more processing units (see, e.g., FIG. 1, col. 4, lines 17-24 and 33-38 and col. 5, lines 12-16, “Computer system 100 comprises central processing unit or units (CPU) 101 connected to system random access memory 102 and to bus control unit 103. Bus control unit 103 connects CPU 101 and memory 102 to one or more input/output processors (IOPs) via system I/O bus 104. IOPs include storage IOP 105”, “[s]torage IOP 105 connects to and controls one or more direct access storage devices (DASD) 111-112”, “software components and data structures required for practicing the present invention in accordance with the preferred embodiment reside in memory 102 as shown, or may be stored in DASD 111,112 when not required in memory”) to generate a model for a behavior of a first system (see, e.g., col. 2, lines 48-49 and col. 5, lines 12-16, “apparatus for constructing a computer system model”, “[s]ystem model 205 is a neural network which is trained … to mimic the behavior of computer system 203” [i.e., cause CPU 101 to generate a model that models computer system behavior, including a first system 203]), by performing the steps of:
generating a first sample data that includes: (1) a first authoritative value that is obtained from an authoritative model (as indicated above, paragraphs 26 and 55 of applicant’s specification disclose that “the ‘authoritative model’ 130 is any existing and validated model that predicts an ‘authoritative behavior’ based on values for variable system parameters” and “an authoritative behavior 330 depicts a behavior of a system”. Therefore, “an authoritative model”, under the BRI is any existing, validated model that predicts a system behavior or performance based on any system parameter values) (see, e.g., col. 3, lines 9-11 and 18-21, “A computer system performance monitor collects data on the current activity in the computer system” [i.e., sample data], “performance data is used to train the neural network system model, creating a customized and accurate model [i.e., an authoritative model] of the computer system performance relationships for its configuration [i.e., authoritative values] and workload”) based on a first combination of system parameters and (2) a first measured value that represents a behavior of the first system at the first combination of system parameters (see, e.g., col. 3, lines 11-14, “performance data contains information regarding the computer system [i.e., the first system] configuration, the computer system resources [i.e., a first combination of system parameters], the workload, and the resulting computer system performance” [i.e., a measured value representing a first system’s behavior at the system parameters]) ... ;
training an untrained mapping model based on the first sample data to generate a first trained mapping model (see, e.g., col. 3, lines 24-34, “training data for the controller neural network is generated by inputting a set of actual configurations and workloads [i.e., sample data], and receiving a corresponding set of error data … ;
training the first trained mapping model based on at least one other sample data (see, e.g., col. 5, lines 12-20, “neural network which is trained using the error E1. E1 is the error between the actual system performance Y and the predicted performance Y* made by the neural network model. System model 205 is trained to mimic the behavior of computer system 203. E2 is the error between the desired performance objectives 201 and actual system performance Y [i.e., at least one other sample data]. This error is used to train controller neural network 202 [i.e., training the first trained mapping model 202 based on the other sample data]) … maps values that represent predicted behavior of the second system obtained from the authoritative model to values that represent a behavior of the first system at different combinations of system parameters (see, e.g., col. 3, lines 24-27 and col. 8, lines 29-34, “Using the neural network computer system model, training data for the controller neural network is generated by inputting a set of actual configurations and workloads, and receiving a corresponding set of error data”, “adapt controller neural network 202, using the error between the desired and actual system performance [i.e., values representing predicted system performance/behavior from the authoritative model are corresponded/mapped to values representing actual performance/behavior of the system] … the error is back propagated through the system model and then used to train the controller neural network”); and
generating a model for the behavior of the first system based on … the authoritative model, wherein the model estimates the behavior of the first system for the different combinations of system parameters (see, e.g., col. 5, lines 12-15 and col. 6, lines 42-45, “System model 205 is a neural network which is trained using the error E1. E1 is the error between the actual system performance Y and the predicted performance Y* made by the neural network model. System model 205 is trained to mimic the behavior of computer system 203” [i.e., generating a model 205 to estimate behavior of the first system 203], “model 205 uses the performance monitor data to construct a model of the computer system performance relationships” [i.e., model 205 estimates system behavior for combinations of first system 203’s parameters]).
Although Bigus substantially discloses the claimed invention, Bigus is not relied on to explicitly disclose wherein the … model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system;
generate a second trained mapping model, wherein the second trained mapping model maps values that represent predicted behavior of the second system … to values that represent a behavior of the first system at different combinations of system parameters; and 
generating a model for the behavior of the first system based on the second trained mapping model. 
In the same field, analogous art McConaghy teaches wherein the … model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system (see, e.g., FIG. 6 – steps 606 and 608 depicting “Build model for each performance metric” and “Store models in database” [i.e., an existing model] and paragraphs 19 and 84, “building a model of each performance metric to obtain a first set of models. Each model maps at least one design variable to a model output … Storing the first set of models in a characterization database [i.e., first set of models includes a stored/existing, predetermined model]”, “in accordance with the first set of data, a model of each performance metric is built to obtain a first set of models. Each model maps at least one design variable to a model output [i.e., the first set of models includes an existing, predetermined model that predicts behavior/performance of a first system], “In response to a selection of one or more candidate designs, which defines selected candidate designs [i.e., designs of different systems], and in accordance with the one or more displayed models [i.e., the existing, predetermined model], performing the following steps. (i) Adding the selected candidate designs to the first set of candidate designs, to obtain a second set of candidate designs [i.e., including a design of a second system different than the first system]. (ii) Calculating, at a second set of design corners, a performance value, and a performance value uncertainty, for each performance metric of each selected candidate design” [i.e., predict behavior/performance of the designed second system that is different than the first system]);
generate a second trained mapping model (see, e.g., FIG. 6 - step 618 “to obtain second set of models” and paragraphs 19 and 49, “obtain a second set of models, each having a modified model uncertainty”, “The samples for training the regression models can come from the method of capturing the mappings from design , wherein the second trained mapping model maps values that represent predicted behavior of the second system … to values that represent a behavior of the first system at different combinations of system parameters (see, e.g., paragraphs 19 and 75, “building a model of each performance metric … [e]ach model maps at least one design variable to a model output and to a model output uncertainty”, “calculating … a performance value, and a performance value uncertainty, for each performance metric of each additional candidate design … in accordance with the third set of data, modifying the model of each performance metric” [i.e., mapping values representing predicted system performance/behavior to values representing actual performance metrics/behavior of the system], “for each performance metric … models … of process parameters to model manufacturing variation” [i.e., different combinations of system parameters]); and 
generating a model for the behavior of the first system based on the second trained mapping model (see, e.g., paragraph 19, “Adding the performance value and the performance uncertainty of the additional candidate designs to the second set of data … modifying the model of each performance metric and the model uncertainty of each model, to obtain a third set models” [i.e., obtain/generate a third model for behavior/performance of the system based on/by modifying the second model]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus to incorporate the teachings of McConaghy to provide a method to optimize a multi-parameter design (MPD) having 
Although Bigus in view of McConaghy substantially teaches the claimed invention, Bigus in view of McConaghy is not relied on to teach wherein the authoritative model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system.
In the same field, analogous art Dean teaches wherein the authoritative model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system (as indicated above, the “authoritative model”, under the BRI is any existing, validated model that predicts a system behavior or performance based on any system parameter values) (see, e.g., pages 191-194, “an Unsupervised Behavior Learning (UBL) system for IaaS cloud computing infrastructures [i.e., including different computing systems]. UBL leverages Self-Organizing Maps to capture emergent system behaviors and predict unknown anomalies” [i.e., the SOM model predicts system behavior], “UBL uses SOMs to model system behaviors in two different phases: learning and mapping”, “the SOM can capture the normal system behaviors under different workloads … When applying the SOM to learning real system behaviors, we found that UBL needs to address several metric pre-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus in view of McConaghy to incorporate the teachings of Dean to provide an Unsupervised Behavior Learning (UBL) system for Infrastructure-as-a-Service (IaaS) cloud computing infrastructures, where the UBL system leverages Self-Organizing Maps (SOM models) to capture emergent system behaviors and predict unknown anomalies (i.e., to predict behaviors of systems/computing infrastructures (See, e.g., Dean, Abstract and page 191). Doing so would have allowed Bigus in view of McConaghy to use the UBL and SOM models to predict performance anomalies of different systems with high accuracy and achieve sufficient lead time for automatic anomaly prevention and to support large-scale infrastructure-wide behavior learning with negligible overhead, as suggested by Dean (See, e.g., Dean, Abstract and page 191).

	Regarding claims 3 and 13, as discussed above, Bigus in view of McConaghy and Dean teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 11.
wherein the authoritative model comprises at least one of a function or a plurality of authoritative values (see, e.g., FIG. 7 and col. 3, lines 14-21 and col. 9, lines 46-55, “for a given set of resources, configuration and workload that has been experienced by the system and recorded by the performance monitor, the response (performance) of the system is known. This performance data is used to train the neural network system model, creating a customized and accurate model [i.e., the authoritative model] of the computer system performance relationships for its configuration and workload”, “[t]he configuration … includes parameters describing the multiprogramming level (mpl) and the memory allocations (denoted as PoolSize) … [t]he current system workload contains parameters describing average device utilizations, CPU and I/O mean queue lengths, and the average page fault rates. The recent system performance … includes the current response times and the previous response times” [i.e., a plurality of authoritative values]).

Regarding claim 16, as discussed above, Bigus in view of McConaghy and Dean teaches the one or more non-transitory computer-readable media of claim 11.
Bigus further discloses wherein the authoritative model is associated with an authoritative behavior that is structurally similar to the behavior of the first system (see, e.g., col. 3, lines 14-21 and col. 9, lines 46-55, “for a given set of resources, configuration and workload that has been experienced by the system and recorded by the performance monitor, the response (performance) of the system is known. This performance data is used to train the neural network system model, creating a customized and accurate model [i.e., the authoritative model] of the computer 

Regarding claims 8 and 17, as discussed above, Bigus in view of McConaghy and Dean teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 11.
Bigus further discloses wherein the first system comprises a computer system, a database system, or a design optimization system (see, e.g., col. 5, lines 12-16, System model 205 is a neural network which is trained … to mimic the behavior of computer system 203 [i.e., the first system being modeled is a computer system 203]).

Regarding claim 18, as discussed above, Bigus in view of McConaghy and Dean teaches the one or more non-transitory computer-readable media of claim 11.
Bigus further discloses wherein the first measured value comprises a scalar or a vector (see, e.g., col. 8, lines 35-37, “the difference between the desired performance objectives and actual performance is computed, producing an error vector. 

Regarding claims 9 and 19, as discussed above, Bigus in view of McConaghy and Dean teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 11.
Bigus further discloses wherein training the first trained mapping model comprises:
selecting a second combination of system parameters (see, e.g., col. 3, lines 11-14 and col. 9, lines 7-13, “performance data contains information regarding the computer system configuration, the computer system resources, the workload, and the resulting computer system performance”, “[a] variety of system configurations must be used in order to capture the dynamics of the computer system performance over a range of operation”, “input data contains parameters representing the current system configuration and the current system workload” [i.e., a variety of system configurations including a second combination of system parameters]);
generating a second sample data that includes a second authoritative value that is obtained from an authoritative model (see, e.g., col. 3, lines 11-14, “performance data contains information regarding the computer system configuration, the computer system resources, the workload, and the resulting computer system performance” [i.e., second sample data including a second authoritative value]) based on the second combination of system parameters and a second measured value that represents the behavior of the first system at the second combination of system parameters (see, e.g., col. 3, lines 11-14, “performance data contains information regarding the computer system configuration, the computer system resources, the workload [i.e., the second combination of system parameters], and the resulting computer system performance” [i.e., a measured value representing the first computer system’s behavior at the second combination of system parameters]); and
training the first trained mapping model based on the second sample data (see, e.g., col. 3, lines 24-34, “training data for the controller neural network is generated by inputting a set of actual configurations and workloads [i.e., including the second sample data], and receiving a corresponding set of error data … [t]he controller neural network is thus trained, taking as inputs the desired performance levels, and giving as outputs the configuration, i.e., decisions as to how the computer system resources should be allocated to reach those performance goals” [i.e., training the mapping model based on the second sample data]).

	With respect to independent claim 20, Bigus discloses the invention as claimed including a system comprising:
a memory storing a model generator (see, e.g., FIG. 1, col. 2, lines 48-49 and col. 4, lines 33-36, “apparatus for constructing a computer system model”, “software components and data structures required for practicing the present invention in accordance with the preferred embodiment reside in memory 102”); and
a processor that is coupled to the memory and, when executing the model generator (see, e.g., FIG. 1, col. 4, lines 17-19 and col. 5, lines 12-16, “Computer system 100 comprises central processing unit or units (CPU) 101 connected to system , is configured to:
generate a first sample data that includes: (1) a first authoritative value that is obtained from an authoritative model (paragraphs 26 and 55 of applicant’s specification disclose that “the ‘authoritative model’ 130 is any existing and validated model that predicts an ‘authoritative behavior’ based on values for variable system parameters” and “an authoritative behavior 330 depicts a behavior of a system”. Therefore, “an authoritative model”, under the BRI is any existing, validated model that predicts a system behavior or performance based on any system parameter values) (see, e.g., col. 3, lines 9-11 and 18-21, “A computer system performance monitor collects data on the current activity in the computer system” [i.e., sample data], “performance data is used to train the neural network system model, creating a customized and accurate model [i.e., an authoritative model] of the computer system performance relationships for its configuration [i.e., authoritative values] and workload) based on a first combination of system parameters and (2) a first measured value that represents a behavior of a first system at the first combination of system parameters (see, e.g., col. 3, lines 11-14, “performance data contains information regarding the computer system configuration, the computer system resources [i.e., a combination of system parameters], the workload, and the resulting computer system performance” [i.e., a measured value representing a first system’s behavior at the system parameters]) ... ;
train an untrained mapping model based on the first sample data to generate a first trained mapping model (see, e.g., col. 3, lines 24-34, “training data for the controller neural network is generated by inputting a set of actual configurations and workloads [i.e., sample data], and receiving a corresponding set of error data … [t]he controller neural network is thus trained, taking as inputs the desired performance levels, and giving as outputs the configuration, i.e., decisions as to how the computer system resources should be allocated to reach those performance goals” [i.e., train a first mapping model/neural network based on the sample data]);
train the first trained mapping model based on at least one other sample data (see, e.g., col. 5, lines 12-20, “neural network which is trained using the error E1. E1 is the error between the actual system performance Y and the predicted performance Y* made by the neural network model. System model 205 is trained to mimic the behavior of computer system 203. E2 is the error between the desired performance objectives 201 and actual system performance Y [i.e., at least one other sample data]. This error is used to train controller neural network 202 [i.e., train the first trained mapping model 202 based on the other sample data]) … maps values that represent predicted behavior of the second system obtained from the authoritative model to values that represent a behavior of the first system at different combinations of system parameters (see, e.g., col. 3, lines 24-27 and col. 8, lines 29-34, “Using the neural network computer system model, training data for the controller neural network is generated by inputting a set of actual configurations and workloads, and receiving a corresponding set of error data”, “adapt controller neural network 202, using the error between the desired and actual system performance [i.e., ; and
generate a model for the behavior of the first system based on … the authoritative model, wherein the model estimates the behavior of the first system for the different combinations of system parameters (see, e.g., col. 5, lines 12-15 and col. 6, lines 42-45, “System model 205 is a neural network which is trained using the error E1. E1 is the error between the actual system performance Y and the predicted performance Y* made by the neural network model. System model 205 is trained to mimic the behavior of computer system 203” [i.e., generate a model 205 to estimate behavior of the system], “model 205 uses the performance monitor data to construct a model of the computer system performance relationships” [i.e., model 205 estimates system behavior for combinations of first system 203’s parameters]).
Although Bigus substantially discloses the claimed invention, Bigus is not relied on to explicitly disclose wherein the … model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system;
generate a second trained mapping model, wherein the second trained mapping model maps values that represent predicted behavior of the second system … to values that represent a behavior of the first system at different combinations of system parameters; and 
generate a model for the behavior of the first system based on the second trained mapping model. 
In the same field, analogous art McConaghy teaches wherein the … model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system wherein the … model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system (see, e.g., FIG. 6 – steps 606 and 608 depicting “Build model for each performance metric” and “Store models in database” [i.e., an existing model] and paragraphs 19 and 84, “building a model of each performance metric to obtain a first set of models. Each model maps at least one design variable to a model output … Storing the first set of models in a characterization database [i.e., first set of models includes a stored/existing, predetermined model]”, “in accordance with the first set of data, a model of each performance metric is built to obtain a first set of models. Each model maps at least one design variable to a model output [i.e., the first set of models includes an existing, predetermined model that predicts behavior/performance of a first system], “In response to a selection of one or more candidate designs, which defines selected candidate designs [i.e., designs of different systems], and in accordance with the one or more displayed models [i.e., the existing, predetermined model], performing the following steps. (i) Adding the selected candidate designs to the first set of candidate designs, to obtain a second set of candidate designs [i.e., including a design of a second system different than the first system]. (ii) Calculating, at a second set of design corners, a performance value, and a performance value uncertainty, for each performance metric ;
generate a second trained mapping model (see, e.g., FIG. 6 - step 618 “to obtain second set of models” and paragraphs 19 and 49, “obtain a second set of models, each having a modified model uncertainty”, “The samples for training the regression models can come from the method of capturing the mappings from design variables to performance(s) or cost function(s) via active learning” [i.e., obtain/generate a second trained mapping model]), wherein the second trained mapping model maps values that represent predicted behavior of the second system … to values that represent a behavior of the first system at different combinations of system parameters (see, e.g., paragraphs 19 and 75, “building a model of each performance metric … [e]ach model maps at least one design variable to a model output and to a model output uncertainty”, “calculating … a performance value, and a performance value uncertainty, for each performance metric of each additional candidate design … in accordance with the third set of data, modifying the model of each performance metric” [i.e., mapping values representing predicted system performance/behavior to values representing actual performance metrics/behavior of the system], “for each performance metric … models … of process parameters to model manufacturing variation” [i.e., different combinations of system parameters]); and 
generate a model for the behavior of the first system based on the second trained mapping model (see, e.g., paragraph 19, “Adding the performance value and the performance uncertainty of the additional candidate designs to the second set of data … modifying the model of each performance metric and the model uncertainty of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus to incorporate the teachings of McConaghy to provide a method to optimize a multi-parameter design (MPD) having design variables and performance metrics (i.e., system parameters and performance/behavior) (See, e.g., McConaghy, paragraph 19). Doing so would have allowed Bigus to use the method to search the design variables (i.e., system parameters) in order to perform an automated optimization of the performance metrics (i.e., predicted system performance/behavior) in the design variables space, with the optimization being performed in accordance with pre-determined optimization criteria, as suggested by McConaghy (See, e.g., McConaghy, paragraphs 19 and 21).
Although Bigus in view of McConaghy substantially teaches the claimed invention, Bigus in view of McConaghy is not relied on to teach wherein the authoritative model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system.
In the same field, analogous art Dean teaches wherein the authoritative model comprises a predetermined model that predicts a behavior of a second system, wherein the second system is different than the first system (as indicated above, the “authoritative model”, under the BRI is any existing, validated model that predicts a system behavior or performance based on any system parameter values) (see, e.g., pages 191-194, “an Unsupervised Behavior Learning (UBL) system for IaaS cloud computing infrastructures [i.e., including different computing systems]. UBL leverages 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus in view of McConaghy to incorporate the teachings of Dean to provide an Unsupervised Behavior Learning (UBL) system for Infrastructure-as-a-Service (IaaS) cloud computing infrastructures, where the UBL system leverages Self-Organizing Maps (SOM models) to capture emergent system behaviors and predict unknown anomalies (i.e., to predict behaviors of systems/computing infrastructures (See, e.g., Dean, Abstract and page 191). Doing so would have allowed Bigus in view of McConaghy to use the UBL and SOM models to predict performance anomalies of different systems with high accuracy and achieve sufficient lead time for automatic anomaly prevention and to support large-scale infrastructure-wide behavior learning with negligible overhead, as suggested by Dean (See, e.g., Dean, Abstract and page 191).

Claims 2, 4-7, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bigus in view of McConaghy and Dean as applied to claims 1, 9 and 11 above, and further in view of Achin et al. (U.S. Patent Application Pub. No. US 2015/0339572 A1, hereinafter “Achin”). 
With respect to claims 2 and 12, as discussed above, Bigus in view of McConaghy and Dean teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 11. 
Although Bigus in view of McConaghy and Dean substantially teaches the claimed invention, Bigus in view of McConaghy and Dean is not relied on to teach wherein the second trained mapping model implements a support vector machine, a Gaussian process, a polynomial regression, or a piecewise linear regression modeling method.
In the same field, analogous art Achin teaches wherein the second trained mapping model implements a support vector machine, a Gaussian process, a polynomial regression, or a piecewise linear regression modeling method (see, e.g., paragraphs 216, 219, 227, and 235, “Select a model fitting metric appropriate to the response variable type (e.g., … approximately Gaussian … predictive modeling system 100 can fit many different model types, including … support vector machine models, regression models”, “the predictive modeling system may offer a set of predictive models, including traditional regression models … and other machine learning models (e.g., … support vector machines)”).


With respect to claims 4 and 14, as discussed above, Bigus in view of McConaghy and Dean teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 11.
Although Bigus in view of McConaghy and Dean substantially teaches the claimed invention, Bigus in view of McConaghy and Dean is not relied on to teach wherein the second trained mapping model implements a first modeling method, and generating the model for the behavior of the first system comprises:
computing a first accuracy that is associated with the first modeling method based on an evaluation model that implements the first modeling method;
if the first accuracy is higher than a second accuracy that is associated with a second modeling method, then composing the second trained mapping model with the authoritative model, or 
if the first accuracy is not higher than the second accuracy, then composing a different trained mapping model that is associated with the second modeling method with the authoritative model.
In the same field, analogous art Achin teaches wherein the second trained mapping model implements a first modeling method (see, e.g., paragraph 219, “the predictive modeling system 100 can fit many different model types, including … neural networks, support vector machine models, regression models” [i.e., implement a first modeling method]), and generating the model for the behavior of the first system comprises:
computing a first accuracy that is associated with the first modeling method based on an evaluation model that implements the first modeling method (see, e.g., paragraphs 76 and 127, “results of applying a predictive modeling technique to a prediction problem or dataset may include … the accuracy with which predictive models generated by the predictive modeling technique predict the target(s) of the prediction problem or dataset”, “[t]he models may be tested in accordance with suitable testing techniques and scored … scoring metrics may place different weights on different aspects of a predictive model's performance, including … the model's accuracy” [i.e., accuracies are computed for each modeling technique/method]);
if the first accuracy is higher than a second accuracy that is associated with a second modeling method (see, e.g., paragraphs 76 and 128, “results of , then composing the second trained mapping model with the authoritative model (see, e.g., paragraphs 206-208, “deployment engine 140 may track these predictions, measure their accuracy, and use these results to improve predictive modeling system 100”, “[i]nformation collected directly by the deployment engine 140 about the accuracy of predictions … may be used to improve the model for a prediction problem (e.g., to "refresh" an existing model … by applying the corresponding modeling techniques to a combination of original and new data and combining the resulting new model with the existing model” [i.e., compose/combine the existing trained mapping model with the authoritative model]), or
if the first accuracy is not higher than the second accuracy (see, e.g., paragraph 130, “selecting all models having scores within a specified range of the score of the highest-scoring model” [i.e., if an accuracy score is not higher than another accuracy]), then composing a different trained mapping model that is associated with the second modeling method with the authoritative model (see, e.g., paragraphs 207-208, “Information collected directly by the deployment engine 140 about the accuracy of predictions … may be used to … generate a model by re-exploring the modeling search space … by applying the corresponding modeling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus in view of McConaghy and Dean to incorporate the teachings of Achin to allow users to select modeling procedures for execution (See, e.g., Achin, paragraph 117). Doing so would have allowed Bigus in view of McConaghy and Dean to improve performance of a predictive modeling system as suggested by Achin (See, e.g., Achin, paragraph 117).

Regarding claim 5, as discussed above, Bigus in view of McConaghy, Dean and Achin teaches the method of claim 4.
Although Bigus in view of McConaghy and Dean substantially teaches the claimed invention, Bigus in view of McConaghy and Dean is not relied on to teach wherein computing the first accuracy comprises performing k-fold cross validation operations on the evaluation model.
In the same field, analogous art Achin teaches wherein computing the first accuracy comprises performing k-fold cross validation operations on the evaluation model (see, e.g., paragraphs 157-158 and 161-162, “predictive modeling system may partition the dataset into K folds”, “the training set is further partitioned into K folds for cross-validation … implement "nested cross-validation", “a technique whereby two loops of k-fold cross validation are applied”, “the application of a double loop of k-fold cross validation may allow predictive modeling system 100 to … tun[e] a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus in view of McConaghy and Dean to incorporate the teachings of Achin to provide a predictive modeling system that can flag potential improvements to methodologies, techniques, and/or tasks and allows users to select modeling procedures for execution (See, e.g., Achin, paragraphs 99 and 117). Doing so would have allowed Bigus in view of McConaghy and Dean to notify users of such potential improvements so that the users may decide whether to implement those potential improvements and would have improved performance of a predictive modeling system as suggested by Achin (See, e.g., Achin, paragraphs 99 and 117).

Regarding claim 6, as discussed above, Bigus in view of McConaghy, Dean and Achin teaches the method of claim 4.
Although Bigus in view of McConaghy and Dean substantially teaches the claimed invention, Bigus in view of McConaghy and Dean is not relied on to teach computing the second accuracy independently from computing the first accuracy.
In the same field, analogous art Achin teaches computing the second accuracy independently from computing the first accuracy (see, e.g., paragraphs 76, 154 and 172, “the accuracy with which predictive models generated by the predictive modeling technique predict the target(s) of the prediction problem or dataset, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus in view of McConaghy and Dean to incorporate the teachings of Achin to provide a predictive modeling system that can flag potential improvements to methodologies, techniques, and/or tasks and allows users to select modeling procedures for execution (See, e.g., Achin, paragraphs 99 and 117). Doing so would have allowed Bigus in view of McConaghy and Dean to notify users of such potential improvements so that the users may decide whether to implement those potential improvements and would have improved performance of a predictive modeling system as suggested by Achin (See, e.g., Achin, paragraphs 99 and 117).

Regarding claim 7, as discussed above, Bigus in view of McConaghy and Dean teaches the method of claim 1. 
Although Bigus in view of McConaghy and Dean substantially teaches the claimed invention, Bigus in view of McConaghy and Dean is not relied on to teach selecting the authoritative model from a plurality of existing models based on a comparison between the authoritative model and the behavior of the first system.
In the same field, analogous art Achin teaches selecting the authoritative model from a plurality of existing models based on a comparison between the authoritative model and the behavior of the first system (see, e.g., paragraphs 21, 85 and 109, “selecting one or more predictive modeling procedures based … on similarity between the first predictive modeling procedure and the one or more predictive modeling procedures”, “determine the similarity … based on … the results of applying the same or similar predictive modeling techniques to the prediction problems”, “select all modeling procedures exceeding a threshold similarity value with respect to the modeling procedure at issue” [i.e., model is selected based on a comparison to results/first system’s behavior]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus in view of McConaghy and Dean to incorporate the teachings of Achin to provide a predictive modeling system that can flag potential improvements to methodologies, techniques, and/or tasks (See, e.g., Achin, paragraph 99). Doing so would have allowed Bigus in view of McConaghy and Dean to notify users of such potential improvements so that the users may decide whether to implement those potential improvements as suggested by Achin (See, e.g., Achin, paragraph 99).

Regarding claim 10, as discussed above, Bigus in view of McConaghy and Dean teaches the method of claim 9.
Although Bigus in view of McConaghy and Dean substantially teaches the claimed invention, Bigus in view of McConaghy and Dean is not relied on to teach wherein selecting the second combination of system parameters comprises determining a combination of system parameters that corresponds to a maximum estimated uncertainty that is associated with the first trained mapping model.
In the same field, analogous art Achin teaches wherein selecting the second combination of system parameters comprises determining a combination of system parameters that corresponds to a maximum estimated uncertainty that is associated with the first trained mapping model (see, e.g., paragraphs 215-216, “the techniques described herein can be used for forecasting cost overruns (e.g., software cost overruns”, “the techniques described herein may be applied to the problem of forecasting cost overruns as follows: 1. Select a model fitting metric appropriate to the response variable type (e.g., … strongly non-Gaussian)” [i.e., select system parameters corresponding to maximum estimated uncertainty, strongly non-Gaussian]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified in Bigus view of McConaghy and Dean to incorporate the teachings of Achin to allow users to select modeling procedures for execution (See, e.g., Achin, paragraph 117). Doing so would have allowed in Bigus view of McConaghy and Dean to improve performance of a predictive modeling system as suggested by Achin (See, e.g., Achin, paragraph 117).

With respect to claim 15, as discussed above, Bigus in view of McConaghy and Dean teaches the one or more non-transitory computer-readable media of claim 11. 
Although Bigus in view of McConaghy and Dean substantially teaches the claimed invention, Bigus in view of McConaghy and Dean is not relied on to teach wherein generating the model for the behavior of the first system comprises composing the mapping model with the authoritative model.
In the same field, analogous art Achin teaches wherein generating the model for the behavior of the first system comprises composing the mapping model with the authoritative model (see, e.g., paragraphs 207-208, “generate a model by re-exploring the modeling search space … by applying the corresponding modeling techniques to the new data and combining the resulting new model with the existing model” [i.e., generating a model for the first system by composing/combining models]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bigus in view of McConaghy and Dean to incorporate the teachings of Achin to allow users to select modeling procedures for execution (See, e.g., Achin, paragraph 117). Doing so would have allowed Bigus in view of McConaghy and Dean to improve performance of a predictive modeling system as suggested by Achin (See, e.g., Achin, paragraph 117).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125